People v Eghebamien (2017 NY Slip Op 00017)





People v Eghebamien


2017 NY Slip Op 00017


Decided on January 3, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 3, 2017

Friedman, J.P., Sweeny, Richter, Manzanet-Daniels, Kapnick, JJ.


2609 2430/12

[*1]The People of the State of New York, Respondent, —
vZazil Eghebamien, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Seth Steed of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Joshua Weiss of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Caesar D. Cirigliano, J. at plea; William McGuire, J. at sentence), rendered November 20, 2012, unanimously affirmed.
Although we do not find that defendant made a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 3, 2017
CLERK